Citation Nr: 0610124	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  03-32 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to January 
1972.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, in May 2003, which reopened and denied the claim.

When the case was previously before the Board in November 
2004, the Board remanded the issue of service connection for 
a low back disability for additional development.  Further 
development was again ordered in an August 2005 Board remand.  
That development has been completed to the extent possible, 
and the case returned to the Board for further consideration 
of the veteran's appeal.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The preponderance of the competent medical evidence is 
against a finding that the veteran's current low back 
disability is causally related to his active service.


CONCLUSION OF LAW

Entitlement to service connection for a low back disability 
is denied.  38 U.S.C.A. § 1110, 5107; 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.

In this case, in November 2002, and January and December 2004 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA.  The December 2004 
letter addressed the need for the veteran to advise VA of or 
submit any further evidence in his possession that pertains 
to the claim.

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as an October 2003 
Statement of the Case (SOC), and July 2005 and February 2006 
Supplemental Statements of the Case (SSOC).  These documents 
provided him with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, he also 
was specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, private treatment records, 
VA treatment and examination reports, and lay statements.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for service connection, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; Mayfield, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Factual Background

Service medical records from February 1971 indicate the 
veteran reported complaints of low back pain.  His spine was 
found to be straight and his range of motion was within 
normal limits.  Tenderness was noted in the area of his lower 
spine.  He was diagnosed with a back strain.  In December 
1971, the veteran again report for treatment of a backache.  
The veteran could not recall an injury at this time.  He was 
prescribed medication.  Later that month, the veteran 
returned to the dispensary.  He complained of pain in his 
hips and back.  Tenderness was noted in the lumbar spine and 
left buttock.  The veteran's deep tendon reflexes were absent 
bilaterally and he was observed to walk with a limp.  X-ray 
images were negative and the veteran was diagnosed with a 
lumbar strain.  At discharge, the veteran complained that his 
back and leg were bothering him, and tenderness was observed 
over the lumbar spine, left hip and down the left leg.  The 
veteran was diagnosed with a back strain at this time.

In March 1972, the veteran underwent a VA examination in 
conjunction with his initial claim for service connection due 
to a backache.  Pertinent service medical history was 
discussed, along with the veteran's complaints of lower back 
and hip pain.  X-ray images from this time revealed normal 
bone structure and joint architecture.  Based on this, and a 
physical examination of the veteran, the examiner diagnosed 
"no disease of the lumbar spine found."

Private records from November 1994 indicate the veteran 
reported for a back examination.  He informed the private 
physician that his present condition had its onset in October 
1994, when he reached into a machine and had a terrible pain 
in his back, radiating down his left hip and leg.  The pain 
intensified in the days that followed, so the veteran sought 
treatment.  Later that month, the veteran underwent surgery 
for a diagnosed herniated nucleus pulposus in the L5-S1 level 
of the spine.  A surgical pathology report from November 1994 
indicates non-specific degenerative changes.  

A private report from February 1997 discusses radiological 
evidence including 
x-ray images and magnetic resonance imagery (MRI).  The x-
rays indicated post surgical changes in the lumbar spine and 
the MRI indicated recurrent central and left sided disc 
herniation at the L5-S1 level, which was displacing the S1 
nerve root.  Private discharge records from March 1997 
indicate the veteran underwent a lumbar myelo computed 
tomography and a lumbar discography.  He was diagnosed with 
recurrent disc herniation and degenerative disc disease.  

Private outpatient records from August 1998 and February 1999 
indicate the veteran was diagnosed with post-surgical 
instability with recurrent disc herniation at the L5-S1 
level.  The veteran had an acute exacerbation of related 
symptoms in August 1999, whereupon he was provided pain 
medication.  Continued complaints of, and treatment for, back 
pain are reported throughout various private records.

X-ray images from May 2002 were discussed in a private 
outpatient report.  The physician noted a slight decreased 
disc height at the L5-S1 level.  VA x-ray images from 
November 2002 showed no abnormalities except a small anterior 
marginal spur of the superior endplate of the L4 vertebra.  
Minimal osteoarthritis changes were observed of the fact 
joints in the L-3-L4 and L4-L5 areas.

In January 2003, the veteran underwent a VA orthopedic 
examination for his spine.  Electronic medical records were 
reviewed and the veteran's service and medical history were 
discussed.  The veteran stated that he was a mechanic in the 
Army from 1970 to 1972 and that he did a lot of heavy lifting 
of equipment.  He discussed the in-service treatment of his 
back.  Recent medical and employment history were also 
discussed.  The veteran reported a career spanning 1974 to 
1997 that included shipping, inspection, and fabrication with 
a lot of heavy lifting.  The veteran indicated that he was 
medically retired due to an inability to sit for more than 30 
minutes, stand for prolonged periods, or bend.  Following a 
physical examination, the veteran was diagnosed with 
lumbosacral strain with radiculopathy and neuropathy.  

In March 2003, a VA physician reviewed the veteran's claims 
file, discussed pertinent medical and service history, and 
opined, "It is my opinion that the patient's present 
disability is unlikely related to his active duty in service 
and is more likely than not related to his 23 years of 
working after he left service."  

A letter from a chiropractor, received in October 2003, notes 
that the veteran was seen approximately from 1984 through 
1987 for a lower back condition, but that none of the 
treatment notes are available due to the lapse of time.  A 
lay statement from R.E.K. received in October 2003 indicates 
that the author witnessed the veteran hurt his back during 
1971, and helped him to the doctor's office.

On his October 2003 VA Form 9 (substantive appeal), the 
veteran reported that he first injured his back working in 
the motor pool in 1971.  He the reported injuring his back 
during a basketball game, and that a comrade had to take him 
to the doctor.  The veteran indicated that no x-rays were 
taken for this during service.

In a December 2004 lay statement from the veteran's spouse, 
she reported that her husband has complained of continuous 
back pain, dating back to 1972.  She described a history of 
physical and verbal abuse, secondary to the veteran's back 
pain.  She also indicated that the veteran still experiences 
constant pain.  

Analysis

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease contracted in the line of 
duty, in active military, naval, or air service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b)

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§  3.307, 3.309 (2005).  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. 38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2005).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

In this case, the veteran has established, through objective 
medical evidence, the presence of a current back disability.  
Service medical records also show treatment for a back strain 
during the veteran's active duty service.  However, the 
record contains no evidence to satisfy the third element 
discussed in Hickson, supra, that the veteran's current 
condition is related to his active service.  

Specifically, the veteran was treated for a back strain in 
service on several occasions.  A VA examination from March 
1972 found no low back disability.  A statement received in 
October 2003 noted the veteran received chiropractic 
treatment from 1984 through 1987, and private treatment 
records show a diagnosis of disc herniations in 1994, after 
injuring himself at work.  None of this evidence links his 
current back disorder to his in-service low back complaints.  

The only competent opinion in the record addressing the 
question of whether the veteran's back disorder is related to 
service is the March 2003 report, wherein a VA physician 
determined that the veteran's condition is not related to 
service and is more likely related to post-service 
employment.  There is no medical opinion in the record to the 
contrary.  In rendering the opinion, the VA physician 
reviewed the claims file, specifically addressing the 
treatment in service.  The examiner found that the current 
low back disability is not related to service.  The Board 
finds this to be highly probative evidence against the 
veteran's claim.

The only contrary opinions are lay statements.  The Board 
acknowledges the buddy statement that the veteran injured his 
back in service; however, the question is not whether the 
veteran received treatment in service.  Mere treatment in 
service is not sufficient, in and of itself, to establish 
service connection.  Rather, the evidence must also show that 
the current condition is related to service.  See Hickson, 
supra.  Such evidence must be medical, in that the 
determinative issue here is medical causation.  Lay 
statements from the veteran, his spouse, his friend, or his 
representative as to a relationship between his current 
condition and service are therefore, not competent evidence, 
as they are not shown to have medical training.

The Board acknowledges the veteran's and his spouse's 
contentions of back pain since service, as proof of 
continuity of symptomatology.  However, the veteran was not 
diagnosed with disc disease in service, the condition 
currently diagnosed.  Lack of disease of the spine was 
confirmed by the March 1972 VA examination.  The first 
evidence in the record diagnosing a herniated disc, 
degenerative disc disease, or degenerative joint disease 
occurs in 1994, over 22 years following the veteran's 
discharge.  By the veteran's own account at that time, this 
injury originated when he reached into a machine during his 
post service occupation.  The earliest indication of possible 
post-service low back treatment was in 1984, which is 12 
years after service.  For this reason, the evidence 
preponderates against a finding of a chronic disease in 
service or continuity of symptomatology post service.  See 
38 C.F.R. § 3.303(b).

In the absence of competent medical evidence linking his 
current low back disability to service, and the absence of 
evidence of arthritis within one year following discharge 
from service, the claim for service connection for a low back 
disorder must be denied. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz, supra.


ORDER

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


